ATTORNEY GENERAL LOVING HAS ASKED ME TO RESPOND TO YOUR REQUEST FOR AN INFORMAL OPINION ADDRESSING, IN EFFECT, THE FOLLOWING QUESTIONS:
    1. DOES THE WHEAT COMMISSION HAVE THE AUTHORITY TO REFUSE TO REISSUE REFUND WARRANTS THAT HAVE BEEN CANCELED 90 DAYS FROM DATE OF ISSUANCE BY OPERATION OF STATUTE?
    2. IF THE COMMISSION DOES NOT HAVE THIS AUTHORITY, IS THERE A STATUTE OF LIMITATIONS CONTROLLING REISSUANCE OF CANCELED WARRANTS?
BECAUSE THESE QUESTIONS CAN BE ANSWERED BY REFERENCE TO A CLEARLY CONTROLLING STATUTE, THIS OFFICE FELT THAT THE ISSUANCE OF AN INFORMAL OPINION LETTER WOULD BE APPROPRIATE. THE DISCUSSION WHICH FOLLOWS IS, THEREFORE, THE ANALYSIS AND CONCLUSIONS OF THE UNDERSIGNED ASSISTANT ATTORNEY GENERAL, AND NOT A FORMAL OPINION OF THE ATTORNEY GENERAL.
TITLE 62 O.S. 41.19 (1991) PROVIDES FOR THE CANCELLATION OF WARRANTS AFTER 90 DAYS, AND PROVIDES A MECHANISM FOR THE REISSUANCE OF CANCELED WARRANTS. THIS STATUTE, IN PERTINENT PART, SAYS:
  :(T)HE HOLDER OF ANY WARRANT THAT MAY BE CANCELED PURSUANT TO THE PROVISIONS OF THIS SECTION, MAY, WITHIN THIRTY SIX (36) MONTHS FOLLOWING THE MONTH IN WHICH THE WARRANT WAS CANCELED, PRESENT THE WARRANT OR AN AFFIDAVIT OF LOSS OR DESTRUCTION, AND A REQUEST FOR REISSUE TO THE DIRECTOR OF STATE FINANCE WHO SHALL ON THE THIRD MONDAY OF EACH MONTH CERTIFY A CLAIM FOR PAYMENT OF THOSE VERIFIED UNPAID REQUESTS PRESENTED DURING MONTHS PAST.
* * *
IF, FOR ANY REASON, A WARRANT SHOULD NOT BE ISSUED TO REPLACE A WARRANT CANCELED PURSUANT TO THE PROVISIONS OF THIS SECTION, THE ADMINISTRATIVE HEAD OF THE AGENCY ORIGINALLY CERTIFYING THE CLAIM FOR PAYMENT SHALL, WITHIN SEVEN (7) DAYS AFTER NOTIFICATION OF THE CANCELLATION, ADVISE THE DIRECTOR OF STATE FINANCE THAT A REISSUE SHOULD NOT BE MADE."
62 O.S. 41.19(B). THIS PROVISION ANSWERS BOTH QUESTIONS PRESENTED ABOVE. FIRST, UNLESS THERE IS A SPECIFIC REASON THAT THE WARRANT IN QUESTION SHOULD NOT BE REISSUED, THE WHEAT COMMISSION DOES NOT HAVE THE AUTHORITY TO REFUSE REISSUANCE UPON TIMELY DEMAND. THE PRODUCER WHO REQUESTS A REISSUE OF A REFUND WARRANT MUST FOLLOW THE PROCEDURE SET OUT IN THIS SECTION, NAMELY, PRESENT THE CANCELED WARRANT OR AFFIDAVIT TO THE OFFICE OF STATE FINANCE. SECOND, THIS STATUTE PROVIDES A THREE YEAR LIMITATIONS PERIOD ON REISSUANCE OF CANCELED WARRANTS.
IT IS, THEREFORE, MY INFORMAL OPINION THAT THE STATUTE QUOTED ABOVE ANSWERS THE QUESTIONS YOU HAVE ASKED BY PROVIDING A MECHANISM FOR REISSUANCE OF CANCELED WARRANTS UPON PROPER DEMAND TO THE OFFICE OF STATE FINANCE, IF THE CLAIM FOR REISSUANCE IS PRESENTED WITHIN 36 MONTHS OF THE DATE OF CANCELLATION. I HOPE THIS IS OF HELP TO YOU, AND PLEASE LET ME KNOW IF YOU HAVE ANY FURTHER QUESTIONS. THE VIEWS EXPRESSED ARE, AS I STATED PREVIOUSLY, THOSE OF THE UNDERSIGNED ONLY. Y
(KAREN L. COLLIER)